        Case 2:21-cv-00079-SAB     ECF No. 15   filed 08/31/21   PageID.74 Page 1 of 2



 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                 Aug 31, 2021
                                                                      SEAN F. MCAVOY, CLERK

 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 WILSON LOGISTICS, INC.,
10               Plaintiff,                        No. 2:21-CV-00079-SAB
11               v.
12 BOOTS TRUCKING CORP.,                           ORDER GRANTING
13               Defendant.                        STIPULATED MOTION TO
14                                                 DISMISS
15
16         Before the Court is the parties’ Stipulated Motion to Dismiss Claims Against
17 Boots Trucking With Prejudice and Without Costs, ECF No. 14. The parties
18 request the Court dismiss the above-captioned action with prejudice and without
19 costs, as the parties have fully settled the claims between them. Pursuant to Federal
20 Rule of Civil Procedure 41(a)(1)(ii), the Court grants the Motion and dismisses the
21 action.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION TO DISMISS * 1
      Case 2:21-cv-00079-SAB     ECF No. 15    filed 08/31/21   PageID.75 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The parties’ Stipulated Motion to Dismiss Claims Against Boots
 3 Trucking With Prejudice and Without Costs, ECF No. 14, is GRANTED.
 4        2.    This action is dismissed with prejudice as to all claims, causes of
 5 action, and parties, with each party bearing its own attorney’s fees and costs.
 6        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 7 this Order, provide copies to counsel, and CLOSE the file.
 8        DATED this 31st day of August 2021.
 9
10
11
12
13                                            Stanley A. Bastian
14                                    Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION TO DISMISS * 2
